FILED: July 18, 2018

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                 ___________________

                                      No. 17-6355
                                   (5:11-hc-02209-D)
                                 ___________________

UNITED STATES OF AMERICA

             Petitioner - Appellee

v.

WILLIAM CARL WELSH

             Respondent - Appellant

                                 ___________________

                                      ORDER
                                 ___________________

       The court denies the petition for rehearing and rehearing en banc. No judge

requested a poll under Fed. R. App. P. 35 on the petition for rehearing en banc. Judge

Thacker filed a statement on petition for rehearing en banc.

       Entered at the direction of the panel: Judge Duncan, Judge Diaz, and Judge Thacker.

                                          For the Court

                                          /s/ Patricia S. Connor, Clerk
Statement of Judge Thacker on Petition for Rehearing En Banc:

       This case presents a unique set of circumstances where an individual remains in

federal custody, pursuant to a civil commitment order under the Adam Walsh Act -- despite

having his underlying conviction vacated. As a result, he has been in custody for seven

years without a valid conviction to justify his continued detention. For this reason, with

all due respect for the differing view of my colleagues in the majority, I am compelled to

expound upon my dismay with respect to the result in this case.

       William Welsh (“Appellant”) was convicted in 2010 for an alleged violation of the

Sex Offender Registration and Notification Act (“SORNA”). As a result, he was sentenced

to a term of imprisonment of 673 days (one year and ten months). Just prior to his

scheduled release, the Bureau of Prisons certified Appellant as a sexually dangerous person

pursuant to the Adam Walsh Act, and the district court entered a civil commitment order

in 2012. Appellant has remained in custody ever since.

       But, in 2015, the Supreme Court held that the underlying conduct of Appellant’s

2010 conviction does not constitute a SORNA violation. See Nichols v. United States, 136
S. Ct. 1113 (2016) (concluding that SORNA does not require individuals to update their

registration upon leaving the country). Thus, Appellant had his conviction vacated.

Nonetheless, the civil commitment order remained in force.

       Federal Rule of Civil Procedure 60(b) permits a district court, in its discretion, to

grant relief from a judgment that “is based on an earlier judgment that has been reversed

or vacated” or if “applying it prospectively is no longer equitable.” Appellant sought relief

                                             2
pursuant to those provisions. But, on the basis that Appellant remained sexually dangerous,

the district court denied Appellant’s motion in its entirety.      In light of his vacated

underlying conviction, I believe Appellant’s sexually dangerous proclivities are

insufficient to justify his continued detention. How can a person legitimately be detained

absent a valid conviction?

       Congress does not have “general ‘police power’” to freely detain citizens on the

basis of their proclivities. United States v. Comstock, 560 U.S. 126, 148 (2010) (quoting

United States v. Morrison, 529 U.S. 598, 618 (2000)). Instead, civil commitment is only

justified as a “reasonably adapted and narrowly tailored means of pursuing the

Government’s legitimate interest as a federal custodian in the responsible administration

of its prison system.” Id. The Government’s interest in the administration of its prisons is

strained in cases like this where the committed individual, detained indefinitely, has no

valid underlying conviction. Upholding Appellant’s continued civil commitment in this

case, despite the fact that his underlying conduct was not criminal, divorces civil

commitment from the constitutional principles upon which it is justified.

       Finally, if Appellant is released, the Government’s interest in public safety would

not be left unaddressed. Appellant would still be subject to SORNA reporting requirements

for his lifetime. See 34 U.S.C. §§ 20911(4), 20915.

       Because I am not willing to sacrifice individual liberty absent a valid conviction, I

am disturbed by the result in this case.




                                             3